Citation Nr: 1621436	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-00 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a stomach disability. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a lumbar spine disability.  

4.  Entitlement to service connection for a bilateral hip disability. 

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial compensable evaluation for bilateral hearing loss. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1966 to October 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in August, Maine.  Jurisdiction of the matter has since been transferred to the RO in Providence, Rhode Island.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, received in January 2013, it appears that a hearing was requested.  In December 2013, the Veteran presented testimony before a Decision Review Officer at the RO.  Subsequently, June 2014 email correspondence between RO employees reflect that the Veteran confirmed that he was requesting a Board hearing at the RO.  As the Veteran has not yet provided testimony in a Board hearing, he should be scheduled for such.  38 C.F.R. 
§ 3.103(c) (2015).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference or travel board hearing, based on his preference, before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



